Exhibit 10.2

AMENDMENT NO. 1 TO TRANCHE 1 CONTRIBUTION AGREEMENT

This Amendment No. 1 to the Tranche 1 Contribution Agreement (the “Amendment
No. 1”), dated and effective as of December 6, 2013, is by and among Tesoro
Logistics LP, a Delaware limited partnership (the “Partnership”), Tesoro
Logistics GP, LLC, a Delaware limited liability company and the general partner
of the Partnership (the “General Partner”), Tesoro Logistics Operations LLC, a
Delaware limited liability company (the “Operating Company”), Tesoro
Corporation, a Delaware corporation (“Tesoro”), and Tesoro Refining & Marketing
Company LLC, a Delaware limited liability company (“TRMC”). The above-named
entities are sometimes referred to in this Amendment No. 1 individually as a
“Party” and collectively as the “Parties.”

RECITALS

WHEREAS, TRMC purchased certain assets and properties pursuant to the Purchase
and Sale Agreement dated August 8, 2012, as amended (the “BP Purchase and Sale
Agreement”) by and among the Sellers (as defined in the BP Purchase and Sale
Agreement) and TRMC;

WHEREAS, TRMC contributed a portion of the assets acquired pursuant to the BP
Purchase and Sale Agreement to the General Partner, the General Partner
contributed those assets to the Partnership and the Partnership contributed
those assets to the Operating Company pursuant to the Contribution, Conveyance
and Assumption Agreement dated May 17, 2013, by and among the Parties (the
“Tranche 1 Contribution Agreement”);

WHEREAS, TRMC contributed a further portion of the assets acquired pursuant to
the BP Purchase and Sale Agreement to the General Partner, the General Partner
contributed those assets to the Partnership and the Partnership contributed
those assets to the Operating Company pursuant to the Contribution, Conveyance
and Assumption Agreement dated November 18, 2013 by and among the Parties and
Carson Cogeneration Company, a Delaware corporation (the “Tranche 2 Contribution
Agreement”);

WHEREAS, the Parties desire to have the indemnity obligations related to the
assets subject to the Tranche 1 Contribution Agreement and the Tranche 2
Contribution Agreement, and the related provisions of the BP Purchase and Sale
Agreement, to be in one agreement and therefore have executed the Carson Assets
Indemnity Agreement dated as of the date hereof (the “Carson Assets Indemnity
Agreement”); and

WHEREAS, in connection with the execution of the Carson Assets Indemnity
Agreement, the Parties desire to enter into this Amendment No. 1 to amend the
indemnity provisions of the Tranche 1 Contribution Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises, and the covenants, conditions
and agreements contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

1. Article I (Definitions) of the Tranche 1 Contribution Agreement is amended as
follows:

(a) The following defined terms are deleted in their entirety: “Affiliate”,
“Buyer Indemnified Parties”, “Cap”, “Dispute Resolution Firm”, “Disputed Claim”,
“Governmental Authority”, “Indemnified Parties”, “Indemnity Claims”, “Indemnity
Coverage Minimum”, “Loss”, “Partnership Indemnified Party”, “Representation
Indemnity Amount”, “Seller Indemnified Party”, “Third Party Environmental
Claim”, “Third Party Environmental Indemnity Claims”, “Total Equity Balance”,
“TRMC Remedial Work”, “Warranty Claims”.

(b) The following defined term is added in its appropriate alphabetical order:
“Carson Assets Indemnity Agreement” means the Carson Assets Indemnity Agreement
dated as of December 6, 2013, by and among the Parties.

2. Article IV (Covenants and Indemnification) of the Tranche 1 Contribution
Agreement is amended as follows:

(a) Sections 4.2(b) through 4.7 are deleted in their entirety and replaced with
a new Section 4.3, which shall read as follows: “Except for claims for
indemnification for a breach of this Agreement, the Parties acknowledge and
agree that any and all claims for indemnification with respect to the applicable
Assets shall be governed by the terms of the Carson Assets Indemnity Agreement.”

(b) Section 4.8 (Right of Entry Agreements) shall be renumbered as Section 4.4.

3. Section 5.4 (No Third Party Rights) of the Tranche 1 Contribution Agreement
is amended in its entirety to read as follows: “The provisions of this Agreement
are intended to bind the Parties as to each other and are not intended to and do
not create rights in any other person or confer upon any other person any
benefits, rights or remedies, and no person is or is intended to be a third
party beneficiary of any of the provisions of this Agreement.”

4. Schedule 4.3 (Environmental Liabilities) to the Tranche 1 Contribution
Agreement is deleted in its entirety.

5. Other than as set forth above, the Tranche 1 Contribution Agreement shall
remain in full force and effect as written.

6. This Amendment No. 1 shall be binding upon and inure to the benefit of the
Parties and their respective successors and assigns.

7. The provisions of this Amendment No. 1 are intended to bind the Parties as to
each other and are not intended to and do not create rights in any other person
or confer upon any other person any benefits, rights or remedies, and no person
is or is intended to be a third party beneficiary of any of the provisions of
this Amendment No. 1.



--------------------------------------------------------------------------------

8. This Amendment No. 1 shall be construed in accordance with and governed by
the laws of the State of Texas, without regard to the principles of conflicts of
law. Each of the Parties (a) irrevocably agrees that any claims, suits, actions
or proceedings arising out of or relating in any way to this Amendment No. 1
shall be exclusively brought in any federal court of competent jurisdiction
situated in the United States District Court for the Western District of Texas,
San Antonio Division, or if such federal court declines to exercise or does not
have jurisdiction, in the district court of Bexar County, Texas, in each case
regardless of whether such claims, suits, actions or proceedings sound in
contract, tort, fraud or otherwise, are based on common law, statutory,
equitable, legal or other grounds, or are derivative or direct claims,
(b) irrevocably submits to the exclusive jurisdiction of the United States
District Court for the Western District of Texas, San Antonio Division, or if
such federal court declines to exercise or does not have jurisdiction, of the
district court of Bexar County, Texas in connection with any such claim, suit,
action or proceeding, (c) agrees not to, and waives any right to, assert in any
such claim, suit, action or proceeding that (i) it is not personally subject to
the jurisdiction of the United States District Court for the Western District of
Texas, San Antonio Division, or the district court of Bexar County, Texas, or of
any other court to which proceedings in such courts may be appealed, (ii) such
claim, suit, action or proceeding is brought in an inconvenient forum, or
(iii) the venue of such claim, suit, action or proceeding is improper,
(d) expressly waives any requirement for the posting of a bond by a party
bringing such claim, suit, action or proceeding and (e) consents to process
being served in any such claim, suit, action or proceeding by mailing, certified
mail, return receipt requested, a copy thereof to such party at the address in
effect for notices hereunder or by personal service within or without the State
of Texas, and agrees that service in such forms shall constitute good and
sufficient service of process and notice thereof; provided, however, that
nothing in clause (e) hereof shall affect or limit any right to serve process in
any other manner permitted by law.

9. If any of the provisions of this Amendment No. 1 are held by any court of
competent jurisdiction to contravene, or to be invalid under, the laws of any
political body having jurisdiction over the subject matter hereof, such
contravention or invalidity shall not invalidate the entire Amendment No. 1.
Instead, this Amendment No. 1 shall be construed as if it did not contain the
particular provision or provisions held to be invalid and an equitable
adjustment shall be made and necessary provision added so as to give effect to
the intention of the Parties as expressed in this Amendment No. 1 at the time of
execution of this Amendment No. 1.

10. This Amendment No. 1 constitutes the entire agreement among the Parties
pertaining to the subject matter hereof and supersedes all prior agreements and
understandings of the Parties in connection therewith.

11. This Amendment No. 1 may be executed in any number of counterparts with the
same effect as if all signatory parties had signed the same document. All
counterparts shall be construed together and shall constitute one and the same
instrument. Delivery of an executed signature page of this Amendment No. 1 by
facsimile transmission or in portable document format (.pdf) shall be effective
as delivery of a manually executed counterpart hereof.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed and delivered this Amendment No. 1
effective as of the date first written above.

 

TESORO CORPORATION

By:

  /s/ Gregory J. Goff  

Gregory J. Goff

 

President and Chief Executive Officer

TESORO REFINING & MARKETING

COMPANY LLC

By:

  /s/ Gregory J. Goff  

Gregory J. Goff

 

Chairman of the Board of Managers and President

TESORO LOGISTICS LP

By:

 

Tesoro Logistics GP, LLC, its

general partner

By:

  /s/ Phillip M. Anderson   Phillip M. Anderson  

President

TESORO LOGISTICS GP, LLC

By:

  /s/ Phillip M. Anderson   Phillip M. Anderson   President

Signature Page to Amendment No. 1 to

Tranche 1 Contribution Agreement